Gray, C. J.
The word “ confectionery ” is a generic word, which includes a great variety of kinds of articles usually sold in a confectioner’s shop, and does not describe the substance, which the defendant is charged with adulterating, with the precision and certainty that the Constitution of the Commonwealth and the rules of criminal pleading require. Declaration of Eights, art. 12. Commonwealth v. Maxwell, 2 Pick. 139, 143. State v. Morey, 2 Wis. 494. Rex v. Chalkley, Russ. & Ry. 258. Archb. Crim. Pl. (18th ed.) 63. The objection, having been duly taken by motion to quash before the jury were empanelled, is rightly before us on the bill of exceptions. St. 1864, c. 250, § 2. Commonwealth v. McGovern, 10 Allen, 193. The exceptions must therefore be sustained and the Indictment quashed.